Citation Nr: 0920603	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-38 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  A timely appeal was noted 
from that decision.  During the pendency of the appeal, the 
claims file was transferred to the Atlanta, Georgia RO.

In October 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran currently has PTSD related to his active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2001, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

The veteran has claimed that he currently suffers from PTSD, 
which he has attributed to various combat stressors, 
including engaging in an April 1970 firefight at Fire Support 
Base (FSB) Bastogne, Republic of Vietnam, while attached to B 
Battery, 1st Battalion, 44th Artillery, as a cannoneer and 
Duster driver.  Correspondence from the U. S. Army and Joint 
Services Records Research Center (JSRRC) dated March 2002 
shows that the veteran's unit was in the area of FSB Bastogne 
on April 13, 1970, and that the FSB was receiving enemy 
mortar fire at that time.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that unit records showing that an area had been 
under attack while the veteran was present there were 
sufficient to corroborate the veteran's account of having 
come under enemy fire.  Thus, as the evidence shows that the 
veteran's unit was in the area of FSB Bastogne at the time it 
was receiving enemy mortar fire, his claimed stressor is 
corroborated.  Despite this, service connection cannot be 
granted, as a preponderance of the evidence shows that he 
does not have a current diagnosis of PTSD in accordance with 
DSM-IV criteria.  

Clinical notes from VAMC Orlando show that the veteran was 
diagnosed with PTSD in August 2001.  Review of the concurrent 
clinical notes, however, shows no discussion of a particular 
traumatic event to which PTSD could be attributed.  In the 
absence of a link between the diagnosis and an identified 
stressor, the veteran's August 2001 diagnosis of PTSD cannot 
be said to conform to DSM-IV criteria.  

The veteran received mental health treatment at the Orlando 
Vet Center from 2001 to 2002.  His Vet Center treatment 
provider at first attributed the veteran's psychiatric 
symptomatology to alcohol dependence and depression.  In 
October 2001, it was noted that the veteran exhibited 
symptoms of PTSD, "however a stressor has not been clearly 
defined."  Vet Center treatment records show that the 
veteran was concerned primarily with his state of 
unemployment, with few discussions of his Vietnam service.  
In November 2001, a diagnosis of PTSD was rendered.  The 
diagnosis does not link PTSD to a particular traumatic event, 
and the veteran's subsequent discussions with his treatment 
provider focused primarily on his lack of employment and 
financial concerns.  The Vet Center diagnosis does not 
conform to DSM-IV criteria, as the diagnosis of PTSD is not 
based on a particular traumatic event.

The veteran received a VA examination in March 2002.  The VA 
examiner noted the veteran's symptoms of detachment, 
difficulty controlling his anger, a sense of a foreshortened 
future, recurrent thoughts of combat experiences, and social 
and psychological distress.  The veteran also exhibited 
avoidance symptoms and an increased startle response.  He did 
not take pleasure in previously enjoyable activities.  
Although the veteran's re-experiencing of combat experiences 
was noted, there was no discussion of a particular traumatic 
event to which PTSD could be attributed.  The Board finds 
that this diagnosis does not conform with DSM-IV criteria, as 
PTSD is not attributed to a particular traumatic event.  

Following the Board's October 2007 remand, records from the 
Battle Creek (Michigan) VA Medical Center were received, 
showing that the veteran was admitted to the psychiatric unit 
in 1997 after admitting to suicidal ideation.  He was treated 
and released.  No diagnosis of PTSD was rendered.  A lay 
statement was also received from the veteran's co-worker, 
M.O., in April 2008, which discussed the veteran's 
psychiatric symptoms and their effect on his ability to 
maintain employment.  

The veteran received a second VA examination in February 
2009.  The claims folder was reviewed.  The veteran's 
symptoms of anger, a sense of a foreshortened future, 
isolation, mood shifts, emotional numbness, and irritability 
were noted.  The verified stressor of taking mortar fire at 
FSB Bastogne was not mentioned by the veteran during the 
examination; however, he did relate other potential 
stressors, including witnessing the burial of dead bodies and 
the rape of Vietnamese nurses.  

The examiner found that the veteran did not meet DSM-IV 
criteria for a diagnosis of PTSD.  She noted that while there 
was a traumatic event and persistent avoidance of stimulus, 
the veteran "did not fulfill the symptom criteria for 
persistent re-experiencing of the traumatic event, nor the 
symptom criteria for persistent hyperarousal."  The examiner 
found that the veteran's psychiatric disorders were more 
likely attributed to depressive disorder and alcohol 
dependence.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the February 2009 VA examination report 
is persuasive evidence that the veteran does not have PTSD in 
accordance with DSM-IV criteria.  The examiner had the 
opportunity to review the claims file and to conduct a 
personal examination of the veteran.  The examiner 
specifically cited DSM-IV criteria and concluded that the 
criteria for a diagnosis of PTSD were not met.  Her opinion 
that the veteran does not have PTSD is reasonably based upon 
her examination and evidence contained within the record.  

In contrast, the August 2001, November 2001, and March 2002 
diagnoses of PTSD do not appear to have been made in 
accordance with DSM-IV criteria.  None of these diagnoses 
were made on the basis of any particular stressor or 
traumatic event other than generalized combat experiences.  

The Board acknowledges the belief of the veteran that his 
psychiatric symptoms are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).  

Furthermore, the veteran's statements concerning his mental 
health disability are inconsistent with the record.  Although 
the veteran exhibited some mental health symptoms in 2001 and 
2002 that resulted in diagnoses of PTSD, clinical notes show 
that, at the time, the veteran's treatment primarily 
concerned his unemployment and an unsatisfactory situation 
with his family, rather than his experiences in Vietnam.  The 
veteran's lay statements as to the diagnosis of PTSD and its 
etiology are insufficient to overcome the competent medical 
evidence of record.  

The Board has also considered the statement of M.O. as to the 
veteran's mental health symptomatology.  However, Mr. O.'s 
statement discussed only the effect of the veteran's symptoms 
on his ability to maintain employment, and did not attribute 
those symptoms to a particular disorder or stressor.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.     

Finally, the Veteran does not contend and the record does not 
show that any other acquired psychiatric disability had its 
onset or is otherwise related to active duty.  The Veteran 
did not exhibit chronic psychiatric disability in service or 
for many years thereafter, and there is no competent evidence 
that psychiatric disability, other than PTSD, is related to 
active duty.  





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


